902 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Jerome DAVIS, Defendant-Appellant.
Nos. 90-3214, 90-3215.
United States Court of Appeals, Sixth Circuit.
May 16, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE GILMORE, District Judge*.

ORDER

2
The defendant appeals his jury conviction for conspiracy to distribute and distribution of cocaine, and uses of a telephone and a firearm in the commission of a felony.  Separate notices of appeal were filed by appointed counsel and the defendant acting pro se.    Both were filed outside the time provided by Rule 4(b), Fed.R.App.P.  On April 16, 1990, this Court entered an order directing the defendant to show cause why Case No. 90-3214 (counsel's appeal) should not be dismissed for lack of appellate jurisdiction.  The same order construed language in the pro se notice of appeal (Case No. 90-3215) as a motion for an extension of time to file the appeal and sua sponte remanded that motion to the district court for consideration therein.


3
Following this Court's order, counsel filed a motion in the district court for an extension of time in which to file his notice of appeal.  That motion was denied by the district court in an order entered on April 23, 1990.  At the same time, the court granted the motion for an extension of time to file the pro se notice of appeal.


4
It therefore is ORDERED that the appeal in Case No. 90-3214 is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The district court having granted an extension of time in Case No. 90-3215, defendant's direct criminal appeal shall proceed in this Court under that number.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation